Citation Nr: 0638196	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-02 151	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE


Entitlement to an initial rating in excess of 30 percent for 
degenerative disc disease, lower thoracic and lumbosacral 
spines, with facet arthropathy, status post T-12 anterior 
wedge compression fracture from September 18, 2002, to 
September 27, 2002, and an initial rating in excess of 
40 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  In a 
rating decision dated in February 2003, the RO granted 
service connection for the veteran's back disability and 
assigned a 30 percent rating from September 18, 2002.  The 
veteran disagreed with the initial 30 percent rating and 
perfected his appeal.  In a rating decision dated in 
January 2005, the RO granted an increased rating of 
40 percent from September 28, 2002, the effective date of 
amendments to rating criteria for intervertebral disc 
syndrome.  The veteran continued his appeal, which was 
received at the Board in mid-September 2006.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
June 1969 to December 1970.  

2.	On September 28, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  

The veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



		
R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


